*398ON MOTION NOE EEHEAEING.
Beace, O. J.
Since the foregoing opinion was handed down, the respondent has filed a motion for rehearing in which it is suggested, that, although the whole ease was disposed of in the court below, at his instance, on the plea of the statute of limitations, there are certain questions presented on the agreed statement of facts which if decided in his favor would warrant an affirmance of the judgment, and asks that these questions be now passed upon. To this course the appellant interposes no objection, and there can be no question but that it is within our power to do-so. Ozark Plateau Land Co. v. Hays, 105 Mo. 143; Carr v. Coal Co., 96 Mo. 149; Munford v. Wilson, 15 Mo. 540. It will accordingly be so done.
I. In Barnard & Co. v. Knox County, 105 Mo. 382, it was held that a county warrant issued in payment of a debt created after the county court had issued warrants exhausting the revenue provided for the year in which such debt was created, is void.
It appears from the agreed statement of facts that during the year 1879 certain warrants were issued on the general fund of the county amounting to the sum of $28,746.51, and that on the seventh of April, 1880, there was a warrant issued to one Samuel C. Davis on the general fund of the county for the sum of $19,533. That these warrants were not issued for county purposes, but issued in obedience to a peremptory writ of mandamus from the circuit court of the United States for the eastern district of Missouri, payable out of the general funds of Knox county for the amount of judg■ments, interests, and costs recovered in said circuit court on sundry bonds and coupons issued by Knox county to the Missouri and Mississippi Eailroad Com-*399party under an act of the legislature approved February 25,1865. It was further agreed that the revenue for the year in which the warrant was issued to John Gribler June 30, 1880, for services as sheriff, “had not been exhausted by the issues of' warrants for oounty purposes * * *” and “that the issue of said warrant was not in excess of the revenues provided for such year unless it should be held that the Davis warrant for $19,533.31 or the warrants for $28,746.57 aforesaid were proper charges against the revenues of such county for such year.”
These warrants were for an indebtedness incurred by the county prior to the adoption of the constitution •of 1875, and are not within the restrictions off article 10, section 11 of that instrument, but expressly excepted therefrom, consequently could not be a charge upon the fund levied within those restrictions for the ordinary annual current expenses of county government. The warrant for $182.35 in favor of said Gribler is therefore not void by reason of the prior issuance of these warrants.
II. It was further agreed that the second warrant sued on, issued to Timothy Kelley, February 14, 1883, for services in taking care of county paupers was not in excess of the revenues provided for that year, and that same had not then been exhausted by the issue of warrants for county purposes, if it shall be held that the fiscal year begins on the first of January in each year, but if it be held that the fiscal year begins on the first of March in each year, then such revenues were exhausted prior to February 14, 1883, and respondent contends that the fiscal year does begin on the first of March in each year.'
■ It .is possible that there may be some good reasons why the fiscal year should begin on the first of March in each year, and respondent thinks there are, in the *400fact that the county is required at its May term to» apportion the revenue to the several funds provided for, and the collector is required to return his delinquent list and make final settlement with the county court on the first Monday in March in each year. However cogent these reasons may be, we are relieved, of the necessity of considering them by the fact that it is otherwise provided by statute and has been for more-than twenty-five years (R. S. 1889, section 8 589; R. S. 1879, section 7563; Session Acts, 1868, page 178, section 1, by which it is provided that “the fiscal year of the state shall commence on January first and terminate on the thirty-first day of December in eaeh.year, and the books, accounts, and reports of the public officers shall be made to conform thereto”).
In contemplation of law the revenues of the state for the year past are to be in the hands of its officers, on or before the first day of January of the next year. R. S. 1889, section 7605. If they are not, but outstanding in the hands of the taxpayer, it is under-penalty, and while time after that date for obvious-reasons is extended to county collectors to exhibit their accounts and vouchers to be audited and adjusted, until immediately after their final settlement with the-county court on the first Monday in March (R. S. 1889, section 8595), and the day, whenever it may be,, when they are so audited and adjusted will become to-such a collector practically the end of the fiscal year for him, for all other purposes, where no similar exception is provided for, the fiscal year by the terms of the statute, ended on the thirty-first day of December preceding, and according to the agreed facts this warrant-is not void.
III. Lastly, it is contended that this action can not-be maintained and a general judgment rendered against the county, for the reason that each of the warrants *401sued ou is drawn on its appropriate fund, and in support of this contention we are cited to Moody v. Cass Co., 85 Mo. 477; Campbell v. Polk County Court, 76 Mo. 57, and Campbell v. Polk Co., 49 Mo. 214.
These are all cases in which it was sought to obtain judgment against the county on warrants or demands against a fund that was not a county fund, i. e., “the-road and canal fund,” or “internal improvement fund.”' If the learned counsel had gone a little further back and examined the case of Pettis Co. v. Kingsbury, 17 Mo. 479, on which all these cases are bottomed, or evert read with care the opinion in the case of Campbell v. Polk Co., he would have seen that the warrants in these cases were drawn upon a fund simply “managed by the county court as a board of internal improvement” and “created wholly and'exclusively by the bounty of congress and the state, and which the county had no power by taxation or otherwise to create or replenish.” Of course an obligation created by the county court on such a fund created no obligation on the county.
But those cases bear no analogy to the case in hand, which is an action upon obligations created and imposed upon the county by law, payable out of the revenue to be collected for county purposes. It is a county debt, the fund for the payment of which the county court has power “to create and replenish by taxation.” That it must be paid out of funds appropriated and set apart for it, like all other demands, or that there is no money in the fund upon which the warrant is drawn, is no reason why the demand should not be established by judgment. “A warrant lawfully issued in payment of an indebtedness of one year may be paid out of the revenues of- a subsequent year.” Reynolds v. Norman, 114 Mo. 509.
It follows from what has been said that the judgment of the circuit court ought to be reversed and_cause *402remanded with directions to such court to enter judgment for the plaintiff for the amount sued for. The motion for rehearing is therefore denied, and it is so ordered;
all the judges concurring.